


EXHIBIT 10.1


Executive Salaries for 2010


On March 22, 2010, the Compensation Committee of the Board of Directors of the
Company (the “Committee”) approved 2010 base salaries for the executive
officers, effective April 1, 2010, as set forth below:


Executive Officer
Title
 
Salary
 
Richard J. Braun
President and Chief Executive Officer
  $ 390,000  
Kevin J. Wiersma
Chief Financial Officer, Vice President and Chief Operating Officer of MEDTOX
Laboratories, Inc.
  $ 235,800  
James A. Schoonover
Vice President and Chief Marketing Officer
  $ 235,800  
B. Mitchell Owens
Vice President and Chief Operating Officer of MEDTOX Diagnostics, Inc.
  $ 223,100  
Susan E. Puskas
Vice President Quality, Regulatory Affairs, and Human Resources
  $ 235,800  






